Case 5:19-cv-01933-CFK Document 6-1 Filed 0`5/06/19 Page 1 of 12

IN THE UNITED STATES DISTRlC'I` COURT FOR
THE EASTERN DISTRICT OF PENNSYLVANIA

 

MORGAN STANLEY SMITH BARNEY, LLC,
Plaintiff,
Case No. 5: l9-CV-l933
v.

J ULIE KNlGHT,

Defendant.

 

DECLARATION OF DEFENDANT JULIE KNIGHT

I, Julie Knight, hereby declare under penalty of perjury pursuant to 28 U.S.C. § 1746 as
follows:

l. My name is Julie Knight. l am over the age of twenty-one, and l submit this
Declaration in opposition to the Motion for Temporary Restraining Order and Preliminary
Injunction filed by Morgan Stanley Smith Barney LLC (“Morgan Stanley”). l have personal
knowledge of the facts stated in this Declaration, and the facts stated herein are true and correct
to the best of my knowledge, information and belief.

2. l have been a financial advisor for approximately nine years, but the financial
industry Was not my first career and far from my first job. Before I even went to college, I
Worked for four years in a customer relations capacity, and subsequently Worl<ed in a sales
management and field trainer position during my final year of college. After graduation in 2001,
l relocated to Stuttgart, Germany, Where l held multiple consulting positions coaching financial
and business English and providing other communications project consulting seiyices. l
obtained my MBA from the University of l\/Ielbourne - Melbourne Business School in Australia,

a top ranked global MBA. l returned to the United States in 2007 and Went back into sales and

FPDOCS 35321135.6

 

Case 5:19-cv-01933-CFK Document 6-1 Filed 05/06/19 Page 2 of 12

customer relations positions for logistics and engineering firms. ln 2010, l made a career change
and decided to apply my business and client relationship experience to launching a career in
financial sei"vices. l took a position with l\/lorgan Stanley in its Allentown, Pennsylvania office,
where l remained until l resigned on Friday, April 26, 2019. Following my resignation from
Morgan Stanley, l accepted employment with Janney Montgomeiy Scott LLC (“Janney”), a
Philadelphia-based broker-dealer. `

3. ln the course and scope of my profession, l assist individuals and families with
their securities investments, life insurance needs, and financial planning, including retirement
planning To this end, aside from obtaining certain securities licenses, l also studied for and
obtained the status of a Certified Financial Planner (“CFP”), a designation granted and
administered by the Certified Financial Planner Board of Standards, Inc. l also obtained
additional certifications to be designated as Certified in Long Term Care (“CLTC”), as well as
becoming a Certified Divorce Financial Analyst (“CDFA”). Each of these designations involves,
as their names imply, intensive study to be in a position to guide clients and their families
through these particularly challenging changes in their lives. This typically involves
coordinating closely not only with my clients’ family members, but also their lawyers,
accountants and others involved in the process

4. In addition to the offering clients substantive financinal planning lmowledge, as a
CFP, l also owe a fiduciary duty to those clients to whom l provide financial planning seivices.
This is a heightened duty of care compared to non-CFP registered representative financial
advisors.

5. For the past nearly nine years, l worked hard to develop my client base through

my own personal efforts, community and family connections, civic involvement, and substantial

FPDOCS 35321135.6

 

Case 5:19-cv-01933-CFK Document 6-1 Filed 05/06/19 Page 3 of 12

professional networking. Many of my clients are my family members and personal friends I
. have known for years, or connections l made through my friends and family. My clients also
include individuals l met by participating in local community activities for years prior to my
employment with Morgan Stanley, as well as business organizations and municipal officials,
many of whom l had built relationships with in my prior career before joining Morgan Stanley.

6. ` By way of example, many of my clients include, or were developed fi'om my
long~time participation in the Greater Lehigh Valley Chamber of Commerce, Toastmasters,
United Way,:~:YWCA of Allentown, Girl Scouts of Eastern PA, Estate Planning Council of the
Lehigh Valley, the Council of Supply Chain Management Professionals (“CSCMP”), Penn State
Launchbox Board, the Swain School, and Lehigh Valley Aging in Place.

7. At least 80%, if not more, of the clients I serviced at Morgan Stanley were
originated and developed by me through personal relationships, including with personal friends,
farriin members, and others l have met socially or have developed through my own personal
efforts to market and grow my business.

8. When l joined Morgan Stanley in 2010, it had, for some time, been a member of
the Protocol for Broker Reciuiting (the “Protocol”). In fact, I understand that Morgan Stanley
Smith Barney’s other constituent firm, Smith Barney, was a founding member of that Protocol
back in 2004. As sucli, throughout my employment with Morgan Stanley, I understood that if I
were to leave at any time and join another one of What l understand is now more than 1,800
Protocol member firms, l would be permitted to take a list of my clients and freely solicit them to
follow me to my new firm. That was my understanding up until late 2017 when Morgan Stanley

unilaterally decided to leave the Protocol and begin enforcing non~solicitation covenants against

FPDOCS 35321 135.6

 

Case 5:19-cv-01933-CFK Document 6-1 Filed 05/06/19 Page 4 of 12

its departing financial advisors This abrupt about-face was one of multiple changes and
problems at Morgan Stanley that led to my decision to leave.

9. My decision to leave Morgan Stanley was primarily based on my concerns about
the shifting culture and environment at the firm, and was cemented when my Morgan Stanley
business partner, Michael Malz, openly (i) questioned my choice to have children, and (ii)
unilaterally reduced my business share on future shared institutional client accounts from 50/50
to 100/0 directly following my return from maternity leave in 2014. lt was presented as an
ultimatum. Either take the reduction in future clients, break up the partnership or relinquish all
clients to him and become his assistant on a fixed salary.

lO. x 1 By way of background, in the course of my employment with Morgan Stanley, I
entered into a teaming arrangement with Mr. Malz, a longer~tenured male Morgan Stanley
Financial Advisor who also works out of Morgan Stanley’s Allentown office. Under this
business arrangement, we initially agreed to split all new co-developed clients in a combined
book of business on an equal “50/50” basis. However, after my maternity leave, Morgan Stanley
allowed Malz to unilaterally alter this arrangement to a 100/0 split in his favor.

ll. When l returned from maternity leave, and despite being one of the top producers
in my region, my business split with Malz remained at 100/0, while his splits with other male
advisors continued to be 50/50. l attempted on multiple occasions to discuss and renegotiate this
disparity with Malz, but he refused to engage with me about the topic, including by failing to
show up at scheduled meetings

12. Of course, I was unhappy with the 100/0 split because it was not at all based on
my performance, my contributions to the effort, or any other objective metric. Rather, it was

clear to me, based on, among other things, his related comments, that my share was reduced only

FPDOCS 35321135.6

 

Case 5:19-cv-01933-CFK Document 6-1 Filed 05/06/19 Page 5 of 12

because l\/lalz disagreed with my decision to have children. Essentially, he felt that, as a woman,
raising a family would interfere with my business efforts However, he did not express similar
concerns for his male business partners

13. At a firm meeting in New York City in December 2018, l complained to a
Morgan Stanley Complex Manager about my concerns The Complex l\/lanager responded that
he was aware of diversity issues at the firm, but commented that there were diversity issues in
other Morgan Stanley complexes too, not just in my geographic area. To me,' this was a
devastatingly nonchalant non-response. lt simply is not appropriate or acceptable for the regional
leadership of the largest firm on Wall Street to accept or excuse discriminatory conduct by senior
male employees simply because such conduct occurs elsewhere within the firm.

l4. l wanted no part of a firm that would strip me of my book of business by diverting
a substantial portion of my revenue stream to a preferred male advisoi‘, simply because l decided
to have children. I also wanted no part of a firm that ignored my concerns about discriminatory
behavior, as if that conduct was a normal and accepted part of its cultui'e. Accordingly, l began
reviewing my options for alternate employment, eventually deciding to affiliate with Janney. The
move to Janney allows me to return to a Protocol member firm, and to service my clients in a
more family-friendly, client-centered environment

15. When l left Morgan Stanley, l did not take any printed or electronic client
information with me. The only information about clients I have access to now at Janney is
whatever I have been able to locate relying solely on my memory and publicly available sources
of information For example, l searched for contact information through basic, publicly

accessible internet resources, such as Google and White Pages.

FPDOCS 35321135.6

 

Case 5:19-cv-01933-CFK Document 6-1 Filed 05/06/19 Page 6 of 12

l6. ,ln her Affrdavit, my former Portfolio Associate, Adrianne Fox incorrectly states
that l maintained active paper files for my clients in my former Morgan Stanley office. l was
surprised to see this comment because Ms. Fox is well-aware that l had a regular practice in
which, after l onboarded a new client, l would give Adrianne my paper notes and other
documents that l.had collected on the client prospect to scan into Morgan.jStanl,ey’s Client
Relationship Management (“CRl\/l”) system after~they became an actual client, and l did not
retain paper copies lndeed, l routinely operated in a largely paperless fashion throughout my
tenure with Morgan Stanley.

l7. >Given my practice of digitizing all my client information, Morgan Stanley has full
and complete access to the client documentation l created during the course of my employment,
and again, l did not retain this information following my resignation To be clear, l also did not
destroy client information in preparation for my resignation, or to otherwise put Morgan Stanley
at some competitive disadvantage, as it now alleges lndeed, the truth is essentially the opposite.
l routinely took steps to make sure my notes of client conversations were entered into Morgan
Stanley’s CRM system in the space designated in the system for doing so. All that information
of course is available to Morgan Stanley right now. Mr. Malz knows full well that l was a
dedicated user of the electronic recordkeeping systems at Morgan Stanley. ln fact, we had a
business process coach approved by Morgan Stanley that worked with us on business strategy
and efficiency, John Burke of Elements Consulting LLC, who observed and commented on the
fact that l used the Morgan Stanley CRl\/l system consistently and effectively Likewise, Mr.
Malz had complimented me on how process-oriented l was, and how effectively l used the CRl\/l
system. Both our coach, Mr. Burke, and l had been urging Mr. Malz to do the same for quite

some time, l expect this fact would be documented in our coaches’ notes and records

FPDOCS 35321135.6

 

Case 5:19-cv-01933-CFK Document 6-1 Filed 05/06/19 Page 7 of 12

18. The only paper files l routinely maintained in my office were for prospective
clients who had not yet onboarded with Morgan Stanley, as well as marketing materials and fund
information l received from various wholesalers who Visited the office, birthday cards l designed
and paid for, and my paper day planners With respect to prospective client files, l would keep
these materials on hand until the prospective client onboarded and became a client, at which
point l would provide the materials to l\/ls Fox for scanning into Morgan Stanley’s CRM system
and then destruction However, if the prospective client did not materialize into an actual client,
the files would remain in the drawers in my office until such time as l would include those paper
documents in a routine file shredding, which l periodically undertook to protect privacy, as well
as to comport with Morgan Stanley’s clean desk policy and its preference for paperless file
maintenance ln this respect, the only documents l shredded any time in the months prior to my
resignation concerned unmaterialized prospects, information that Was already scanned into
Morgan Stanley’s CRM system, unused birthday cards l had sitting around, and wholesaler
information, which did not relate to my clients in any event. l also left my paper day planners in
my Morgan Stanley desk.

l9. Also during that same time period, we had a new assistant, Becca Braun, join our
team at Morgan Stanley. One of the projects l gave her was organizing and/or disposing of a
large amount of company brochures and marketing documents l had in my office. Many of these
she found to be outdated and disposed of. A substantial number were not outdated, and Ms.
Braun organized them and stored them in a large box. Still other up-to-date brochures and
materials were used at a vendor table at an event l attended Taken together, this also would be a

large amount of paper materials removed from my office in the months prior to my resignation

FPDOCS 35321135.6

 

Case 5:19-cv-01933-CFK Document 6-1 Filed 05/06/19 Page 8 of 12

20. After joining Janney on April 26, 20l9, l announced my new affiliation to those
of my clients whose information l had been able to obtain from public sources and relying solely
on my memory l have not solicited any of my clients to follow me from Morgan Stanley to
Janney. l simply advised those of my clients whom l was able to contact that l had left Morgan
Stanley and joined Janney. l also provided them with my newcontact information so that_they
could contact me in the future if they choose to do so. land l advised clients that they would
receive a Financial lndustry Regulatory Authority (“FlNRA”) educational communication that l
understand llwas required to mention and provide pursuant to FlNRA Rule 2273, as both
Morgan Stanley and Janney are FlNRA-regulated broker-dealers lf clients had questions, l
answered those questions Otherwise, l ended the conversation at that point.

2l. ln this regard, Mr. Malz’s assertion in his Affidavit that l solicited three clients is
false. After we received Morgan Stanley’s court papers, my attorneys asked Morgan Stanley’s
attorneys for the identities of the clients Mr. Malz claims l solicited So far, Morgan Stanley has
provided us with two of the three names The first of these, the couple that Mr. Malz mentions
are farmers, is a couple that l worked with at Morgan Stanley. The wife answered when l called.
l told her that l had left Morgan Stanley and joined Janney. She is hard of hearing and asked me
ito repeat myself a few times, but l answered a number of questions they asked me about my new
contact details, the location of my new office, and how to get to it. They also asked that l send
them some information about Janney and what would be involved in moving their accounts l
told them l would do that, and ended the call.

22. The second client whose identity Morgan Stanley provided to my counsel is a
retired couple. The husband has dementia so when he answered the phone l asked to speak with

his wife. l told her l had left Morgan Stanley and joined Janney, and then was not surprised

FPDOCS 35321135.6

 

Case 5:19-cv-01933-CFK Document 6-1 Filed 05/06/19 Page 9 of 12

when she advised me that they had been through “5 or 6” advisors over the years with Morgan
Stanley, and they all left, but that she and her husband always stay with the firm. She told me
l they would do the same now, and just work with whoever would be the next person assigned to
their account at Morgan Stanley. l told her l respected that, and we ended our call. l never
solicited this client to move their account. Quite the opposite, when she somewhat predictany
advised me she was staying, l was polite and respectful about that, and ended the call.

23. We do not yet have the name of the third client that l\/lr. Malz claims l solicited,
and he provides absolutely no identifying details about that one in his Affidavit, so it is
impossible for me to respond with any particulars about that allegation But l can say that what l
did in my calls was simply to announce my new affiliation with Janney, and then answer
questions if clients asked them, or provide information if clients requested it, and if not, then l
ended the call.

24. l also have heard from a great number of my clients who reached out to me in
response to multiple confusing communications they received from Morgan Stanley. Evidently,
shortly after my resignation, Morgan Stanley sent a written communication to my clients
mistakenly suggesting Mr. Malz had left. Thereafter, Morgan Stanley sent another
communication attempting to clarify this issue. All of this sowed confusion among my clients,
and led to a number of them calling me to find out what was happening

25. Some of my clients have told me that they wish to continue doing business with
me. For those clients who told me they wanted to transfer their accounts, l have provided them
with the information and documentation they need to trigger the account transfer process l have

not provided account transfer information or documentation to any client who did not request it.

FPDOCS 35321135.6

 

Case 5:19-cv-01933-CFK Document 6-1 Filed 05/06/19 Page 10 of 12

26. l feel it is important to let clients know where l am and how they can reach me for
both personal and professional reasons As a CFP, l owe many of these clients a fiduciary duty.
ln fact, the CFP Board has promulgated Rules of Conduct that govern all CFPs. Rule of Conduct
2.2 specifically states that a CFP (referred to by the Board as a “certificant”) must keep his or her
clients apprised of any changes in the CFP’s contact information:

A certificant shall disclose to a prospective client or client the following

information . . . Contact information for the certificant and, if applicable, the

certificant’s employer. . . . The certificant shall timely disclose to the client any

material changes to the above information
CFP Board, _` Rules of Conduct, Rule 2.2 (available at httpSZ//WWW.Cfp.net/fOr-Cfp-
professionals/professional-standards-enforcement/current-standards-of-professional-
conduct/standards-ot-professional-conduct/ru|es-of-conduct#2). Further, leaving Morgan
Stanley without letting my clients know that l am affiliated with a new financial services firm
and without letting them know how they can reach me if they choose to do so would seem
irresponsible and a Violation of my clients’ trust in me. Many of my clients are close personal
friends and family members lf l completely disappeared from those clients without informing
them of my change of employment, l would almost certainly hinder those personal relationships
The clients noted above, that Mr. Malz falsely claims l solicited, are the exact sort of clients I
worry about leaving in the lurch without even hearing from me that l have moved, given their
age and difficulty with complicated communications This is particularly true in light of the
confusing and inaccurate communications Morgan Stanley has sent these same clients

27. The injunction Morgan Stanley has requested Wou|d be devastating to my
business and my clients, and it Would cripple my ability to support my fami|y, including

my two young children. l fear that clients Wou|d perceive a Court order enjoining me as

a ruling that l have engaged in Wrongdoing. For clients Who might otherwise Wish to

10
FPoocs 35321135.6

 

Case 5:19-cv-01933-CFK Document 6-1 Filed 05/06/19 Page 11 of 12

continue our relationship, they might assume that the Court’s order means that it would
be unlawful for me to service their accounts at Janney. l understand that while | would
be barred from seeking to speak to my clients, some of whom have known and worked
with me for many years, Morgan Stanley would have unfettered access to my clients for
weeks, or longer, and during that time would be permitted to try to persuade clients that
they should no longer work with me. | feel that this would deprive my clients of the
opportunity to make an informed decision about whether to keep their accounts at
Morgan Stanley, or to continue having their accounts handled by me at Janney.

28. Finally, l do not understand how l\/lorgan Stanley can claim that it faces
“irreparable harm” from my departure or the loss of my clients l\/lorgan Stanley is the
largest firm on Wall Street, employing more than 15,000 financial advisors and holding
more than $2.3 trillion in client assets under management in the Wealth l\/lanagement
division alone. That division generated $17.2 billion in net revenue for l\/lorgan Stanley
in 2018 (https://www.morganstan|ey.com/about-us-ir/shareho|der/4q201B.pdf). ln
addition, as l understand it, as a Protocol firm, Morgan Stanley for years and years
permitted advisors to take detailed client lists (which l have not done), and to
aggressively solicit clients to leave Morgan Stanley (which l also have not done). Yet, it
does not appear that l\/lorgan Stanley has been harmed, “irreparab|y” or otherwise, by
allowing departing advisors to do all of that for more than a decade. ln fact, itappears
l\/lorgan Stanley has thrived. l\/lorgan Stanley has repeatedly touted its success in the
marketplace and boasted of its status as the industry leader in private client wealth
management | do not believe that an advisor departure such as mine really threatens

Morgan Stanley with irreparable harm. l\/lorgan Stanley’s own track record of

1 1
FPoocs 35321135.6

 

Case 5:19-cv-01933-CFK Document 6-1 Filed 05/06/19 Page 12 of 12

prospering while allowing advisors to leave and take their clients with them suggests

exactly the opposite.

l declare under penalty of perjury that the foregoing is true and correct.

v cls-SZW
JuliUnight

Date: May 5, 2019

12
FPoocs 35321135.6 `

 

